Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 was filed after the mailing date of the non-final on 11/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-9, 11-25 and 27-30 were previously pending and subject to the non-final filed 11/08/2021. In the response filed on 01/12/2022, claims 1 and 18 were amended. Therefore, claims 1-9, 11-25 and 27-30 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments filed 01/12/2022, with respect to claims 1-2, 4, 6-9, 12-14, 17-22, and 27-30 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant’s argument 1: The pending claims are not obvious in view of the cited references at least because the cited references, even in combination, would fail to disclose all of the features recited by the pending claims. In particular, as discussed during the Interview, the cited references fail to disclose "display information relative to the functional module to a user based on receiving an indication of a selection of the functional module, from a plurality of functional modules, by the user, wherein each of the plurality of functional modules is configured to operatively couple to and interact with a field device of an industrial plant," as recited by claim 1. For similar reasons, the cited references also fail to disclose "provide help information on the electronic display regarding the control application based on receiving an indication of a selection of the control application, from a plurality of control applications, by the user, wherein each of the plurality of control applications is configured to control a functional interaction of the industrial portable device with a field device in the plant," as recited by claim 18. 
Examiner Response 1: In the interview summary of 01/06/2022, the Examiner informed applicant’s attorney that an update search and further consideration is needed for the proposed amendments. After review of the prior arts, the prior art Toepke in view of Drunk teaches the amended limitations of claims 1 and 18. Examiner respectfully disagrees with applicant’s argument.
Druck teaches: an electronic display configured to display information relative to the functional module to a user based on receiving an indication of a selection of the functional module, from a plurality of functional modules, by the user, (Druck − [Overview pdf page 9] Druck DPI 620 IS hand-held device can attach modules such as the pressure modules (i.e. PM-620-IS) with the Pressure module carrier (i.e. MC 620-IS) or the Pressure stations (PV 62x-IS) for providing the necessary functionality (tasks). The pressure modules and the pressure stations are referring to the functional modules that are attached to the Druck DPI 620 IS hand-held device.  [Chap. 2.8 Menu Sequence pdf page 29] displaying information when after a user selection on the Druck DPI with the modules attached to the hand-held device. For example Calibration, Task Setting, and Help menus/icons. [Chap 4 pdf page 53-58] Pressure indicator operation] connecting the Druck hand-held device with the attached pressure modules to external equipment for performing tasks. Example procedure of measuring pressure as shown in section 4.4.4. The Druck DPI 620 IS hand-held device with the pressure modules attached to external equipment (field device). The hand-held device is displaying measurement information).  Attached are two pressure modules P1 and P2 to be used with the Druck DPI 620 IS hand-held device as illustrated in Fig. 4.4.4.  Pressure module P1 functions are selected using Channel 1 and pressure module P2 functions are selected using Channel 2, illustrated in Fig. 4.4.1. Examiner notes that functional modules may be mount to the hand-held device. Functional modules can be swapped out from the hand-held device. 
    PNG
    media_image1.png
    380
    753
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    273
    815
    media_image2.png
    Greyscale

wherein each of the plurality of functional modules is configured to operatively couple to and interact with a field device of an industrial plant; (Druck − [Chap 4 pdf page 53-58] Pressure indicator operation] connecting the Druck hand-held device with the attached pressure modules to external equipment for performing tasks. Example procedure of measuring pressure as shown in section 4.4.4. The Druck DPI 620 IS hand-held device with the pressure modules attached to external equipment (field device). The hand-held device is displaying measurement information.)

    PNG
    media_image3.png
    380
    753
    media_image3.png
    Greyscale


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 12-14, 17-22, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Toepke et al. (US PBPUB 20120038458, Pub. Date: Feb. 16, 2012, hereinafter “Toepke”) in view of Druck DPI 620-IS advanced modular calibrator Copyright 2010, hereinafter “Druck”.
Regarding independent claim 1, Toepke teaches: An industrial portable device, comprising: (Toepke − [0013] FIGS. 1A and 1B are diagrammatic views of a handheld field maintenance tool 22.)
a functional module configured to operatively couple to and interact with a field device of an industrial plant; (Toepke – [0002] [0013] FIGS. 1A and 1B are diagrammatic views of a handheld field maintenance tool 22 coupled to field devices 20, 23. As shown in FIG. 1A, handheld field maintenance tool 22 includes a pair of terminals 25, 27 that couple to test leads 30, 32, respectively, which are then coupled to terminals 24 of field device 20.)
a processor configured to control the functional module; (Toepke − [0021] Controller 130 is preferably a microprocessor that executes a sequence of instructions stored therein, or in memory coupled to controller 130, to perform handheld field maintenance tasks.)
an electronic display configured to display information relative to the functional module to a user based on receiving an indication of a selection, by the user (Toepke – [0017] Display 120 may be any suitable display such as an active-matrix liquid crystal display, or any other suitable display that is able to provide useful information. – [0029] A handheld field maintenance tool 22 includes a display 120 where a technician may select the “help” function or key.)
and a help application implemented by the processor and configured to display content to the user on the display about how to use the selected functional module. (Toepke – [0029] A handheld field maintenance tool 22 includes a display 120 where a technician may select the “help” function or key. The “help” function will query to a remote host or system and will receive and display help results. Providing the technicians help results (context information) on how to use the handheld field maintenance tool 22 for diagnosing, troubleshooting or fixing a field device. The help results can include any information that is helpful to the technician drawn from any source, local or remote (i.e. manuals)).
Toepke does not explicitly teach: a plurality of functional modules
Druck teaches: an electronic display configured to display information relative to the functional module to a user based on receiving an indication of a selection of the functional module, from a plurality of functional modules, by the user, (Druck − [Overview pdf page 9] Druck DPI 620 IS hand-held device can attach modules such as the pressure modules (i.e. PM-620-IS) with the Pressure module carrier (i.e. MC 620-IS) or the Pressure stations (PV 62x-IS) for providing the necessary functionality (tasks). The pressure modules and the pressure stations are referring to the functional modules that are attached to the Druck DPI 620 IS hand-held device.  [Chap. 2.8 Menu Sequence pdf page 29] displaying information when after a user selection on the Druck DPI with the modules attached to the hand-held device. For example Calibration, Task Setting, and Help menus/icons. [Chap 4 pdf page 53-58] Pressure indicator operation] connecting the Druck hand-held device with the attached pressure modules to external equipment for performing tasks. Example procedure of measuring pressure as shown in section 4.4.4. The Druck DPI 620 IS hand-held device with the pressure modules attached to external equipment (field device). The hand-held device is displaying measurement information).  Attached are two pressure modules P1 and P2 to be used with the Druck DPI 620 IS hand-held device as illustrated in Fig. 4.4.4.  Pressure module P1 functions are selected using Channel 1 and pressure module P2 functions are selected using Channel 2, illustrated in Fig. 4.4.1. Examiner notes that functional modules may be mount to the hand-held device. Functional modules can be swapped out from the hand-held device. 
    PNG
    media_image1.png
    380
    753
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    273
    815
    media_image2.png
    Greyscale

wherein each of the plurality of functional modules is configured to operatively couple to and interact with a field device of an industrial plant; (Druck − [Chap 4 pdf page 53-58] Pressure indicator operation] connecting the Druck hand-held device with the attached pressure modules to external equipment for performing tasks. Example procedure of measuring pressure as shown in section 4.4.4. The Druck DPI 620 IS hand-held device with the pressure modules attached to external equipment (field device). The hand-held device is displaying measurement information.)

    PNG
    media_image3.png
    380
    753
    media_image3.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Toepke and Druck, as each references teach compatible aspects related to handheld field maintenance tools with diagnostic functionalities. Toepke teaches a handheld field device for obtaining and displaying contextual information on handheld field device. Druck teach an intrinsically safe hand-held device for calibrating and measuring field devices. Adding the teaching of Druck provides attaching different modules for field device and would result in an expected improvement to Toepke. One of ordinary skill in the art would have been motivated to make these modification in order to improve providing help information for assisting a user in troubleshooting field device.
Regarding dependent claim 2, Toepke teaches: a control application implemented by the processor and configured to control the functionality of the functional module, (Toepke – [0021] perform handheld field maintenance tasks) wherein the help application operates independently of the control application. (Toepke – [0029] the technician may select the "help" function or key,)
Regarding dependent claim 4, Toepke teaches: another control application implemented by the processor and configured to control a second functionality by the industrial portable device, (Toepke − [0004] A controller is coupled to the process communication module. The controller is configured to execute a number of improved diagnostic functions relative to the field device.) wherein the help application is configured to display content to the user on the display about how to use the another control application on the industrial portable device, and wherein the help application operates independently of the another control application. (Toepke – [0029] Help results can also include links to videos where the technician is shown how to diagnose/troubleshoot/fix the field device.)
Regarding dependents claim 6, Toepke teaches: wherein the functional module comprises a field communicator configured to send and receive communication signals to a field device. (Toepke − [0004] A handheld field maintenance tool with improved diagnostic functions is provided. The tool includes a process communication module configured to interact with a field device. Handheld field maintenance tool using a digital process communication protocol such as FOUNDATION.TM. Fieldbus and/or the HART.RTM. protocol.)
Regarding dependents claim 7, Toepke teaches: wherein the field communicator includes electronic circuits configured to connect to a field device and/or a bus connected to a field device. (Toepke – [0015] Communication link 114 can take any suitable form including wired connections as shown in FIGS. 1A and 1B, as well as wireless communication techniques that are currently being used or being developed. Handheld field maintenance tool 102 allows a technician to interact with field device 104 to configure, calibrate, and/or diagnose problems with respect to field device 104 using a digital process communication protocol such as FOUNDATION.TM. Fieldbus and/or the HART.RTM. protocol.)
Regarding dependents claim 8, Toepke teaches: wherein the field communicator includes terminals configured to connect to and communicate with a first field device having a first communication standard and/or a second field device having a second communication standard. (Toepke – [0015] Communication link 114 can take any suitable form including wired connections as shown in FIGS. 1A and 1B, as well as wireless communication techniques that are currently being used or being developed. Handheld field maintenance tool 102 allows a technician to interact with field device 104 to configure, calibrate, and/or diagnose problems with respect to field device 104 using a digital process communication protocol such as FOUNDATION.TM. Fieldbus and/or the HART.RTM. protocol.)
Regarding dependents claim 9, Toepke does not explicitly teach: wherein the terminals are configured to connect to and power the first field device or the second field device, and wherein the terminals are configured to measure current on a 4-20 mA current loop. 
However, Druck teaches: wherein the terminals are configured to connect to and power the first field device or the second field device, and wherein the terminals are configured to measure current on a 4-20 mA current loop. (Druck − [HART device operations Section 8.2-8-3, pdf pages 72-73] set-up the HART device with the DPI 620-IS hand-held device to perform 4 to 20 MA loop. The DPI 620-IS supplies the loop power. Section 2.8.4 Measure current on channel 2.)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Toepke and Druck, as each references teach compatible aspects related to handheld field maintenance tools with diagnostic functionalities. Toepke teaches a handheld field device for obtaining and displaying contextual information on handheld field device. Druck teach an intrinsically safe hand-held device for calibrating and measuring field devices. Adding the teaching of Druck provides attaching different modules for field device and would result in an expected improvement to Toepke. One of ordinary skill in the art would have been motivated to make these modification in order to improve providing help information for assisting a user in troubleshooting field device.
Regarding dependents claim 12, Toepke teaches: further comprising: a communication link configured to connect the processor with a computer network. (Toepke – [0015] Communication link 114 can take any suitable form including wired connections as shown in FIGS. 1A and 1B, as well as wireless communication techniques that are currently being used or being developed.)
Regarding dependents claim 13, Toepke teaches: wherein the processor is configured to stream at least a portion of the content (Toepke – [0029] video) from a remote source to the electronic display over the communication link. (Toepke – [0029] For example, the technician may select the "help" function or key, and the handheld field maintenance tool automatically generates a query to a remote host or system relative to the specific field device to which the handheld field maintenance tool is communicatively coupled. Help results can also include links to videos where the technician is shown how to diagnose/troubleshoot/fix the field device.)
Regarding dependents claim 14, Toepke teaches: wherein at least a portion of the content that is streamed comprises instructional video. (Toepke – [0029] A handheld field maintenance tool 22 includes a display 120 where a technician may select the “help” function or key. The “help” function will query to a remote host or system and will receive and display help results. Providing the technicians help results (context information) on how to use the handheld field maintenance tool 22 for diagnosing, troubleshooting or fixing a field device. The help results can include any information that is helpful to the technician drawn from any source, local or remote (i.e. manuals)).
Regarding dependents claim 17, Toepke teaches: wherein at least a portion of the content is stored locally on the industrial portable device by the processor. (Toepke – [0029] For example, the technician may select the "help" function or key, and the handheld field maintenance tool query the system (locally) for help information.)
Regarding independents claim 18, Toepke teaches: A system for providing help content to an industrial portable device, comprising: (Toepke − [0013] FIGS. 1A and 1B are diagrammatic views of a handheld field maintenance tool 22 coupled to field devices 20, 23.)
a computer network within a plant, the computer network including a fleet management station and a network access point operatively connected by a first communication link; (Toepke – [0002] Examples of such process installations include petroleum, pharmaceutical, chemical, pulp, and other fluid processing installations. In such installations, the process control and measurement network may include tens or even hundreds of various field devices which periodically require maintenance to ensure that such devices are functioning properly and/or calibrated.)
an industrial portable device having a processor, at least one control application configured to control a functional interaction of the industrial portable device with a field device in the plant, (Toepke – [0015] System 100 includes handheld field maintenance tool 102 communicating with field device 104. Handheld field maintenance tool 102 is communicatively coupled to field device 104 via communication link 114. Communication link 114 can take any suitable form including wired connections as shown in FIGS. 1A and 1B, as well as wireless communication techniques that are currently being used or being developed. Handheld field maintenance tool 102 allows a technician to interact with field device 104 to configure, calibrate, and/or diagnose problems with respect to field device 104 using a digital process communication protocol such as FOUNDATION.TM.)
an electronic display, a help application implemented by the processor to provide help information on the electronic display regarding the control application based on receiving an indication of a selection of the control application, by the user, (Toepke − [0017] [0029] A handheld field maintenance tool 22 includes a display 120 where a technician may select the “help” function or key. The “help” function will query to a remote host or system and will receive and display help results. Providing the technicians help results (context information) on how to use the handheld field maintenance tool 22 for diagnosing, troubleshooting or fixing a field device. The help results can include any information that is helpful to the technician drawn from any source, local or remote (i.e. manuals))
and a second communication link configured to communicate with the network access point; (Toepke − [0019] Handheld field maintenance tool 52 also includes at least one secondary wireless communication protocol module 1230.)
and a help server connected to the computer network and accessible by the network access point, wherein the help server provides help content to the help application on the industrial portable device through the network access point. (Toepke − [0017] [0029] A handheld field maintenance tool 22 includes a display 120 where a technician may select the “help” function or key. The “help” function will query to a remote host or system and will receive and display help results. Providing the technicians help results (context information) on how to use the handheld field maintenance tool 22 for diagnosing, troubleshooting or fixing a field device. The help results can include any information that is helpful to the technician drawn from any source, local or remote (i.e. manuals))
an electronic display, a help application implemented by the processor to provide help information on the electronic display regarding the control application based on receiving an indication of a selection of the control application, from a plurality of control applications, by the user, wherein each of the plurality of control applications is configured to control a functional interaction of the industrial portable device with a field device in the plant, (Druck − [Overview pdf page 9] Druck DPI 620 IS hand-held device can attach modules such as the pressure modules (i.e. PM-620-IS) with the Pressure module carrier (i.e. MC 620-IS) or the Pressure stations (PV 62x-IS) for providing the necessary functionality (tasks). The pressure modules and the pressure stations are referring to the functional modules that are attached to the Druck DPI 620 IS hand-held device.  [Chap. 2.8 Menu Sequence pdf page 29] displaying information when after a user selection on the Druck DPI with the modules attached to the hand-held device. For example Calibration, Task Setting, and Help menus/icons. [Chap 4 pdf page 53-58] Pressure indicator operation] connecting the Druck hand-held device with the attached pressure modules to external equipment for performing tasks. Example procedure of measuring pressure as shown in section 4.4.4. The Druck DPI 620 IS hand-held device with the pressure modules attached to external equipment (field device). The hand-held device is displaying measurement information).  
wherein each of the plurality of control applications is configured to control a functional interaction of the industrial portable device with a field device in the plant, (Druck − [Chap 4 pdf page 53-58] Pressure indicator operation] connecting the Druck hand-held device with the attached pressure modules to external equipment for performing tasks. Example procedure of measuring pressure as shown in section 4.4.4. The Druck DPI 620 IS hand-held device with the pressure modules attached to external equipment (field device). The hand-held device is displaying measurement information.)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Toepke and Druck, as each references teach compatible aspects related to handheld field maintenance tools with diagnostic functionalities. Toepke teaches a handheld field device for obtaining and displaying contextual information on handheld field device. Druck teach an intrinsically safe hand-held device for calibrating and measuring field devices. Adding the teaching of Druck provides attaching different modules for field device and would result in an expected improvement to Toepke. One of ordinary skill in the art would have been motivated to make these modification in order to improve providing help information for assisting a user in troubleshooting field device.
Regarding dependents claim 19, Toepke teaches: wherein the help server is configured to provide the help content to the industrial portable device to update the help application without modifying the control application. (Toepke – [0019])
Regarding dependents claim 20, Toepke teaches: wherein the second communication link and the network access point comprise a wireless data communication link. (Toepke – [0019])
Regarding dependents claim 21, Toepke teaches: wherein the industrial portable device is configured to receive the help content without an internet connection. (Toepke – [0029])
Regarding dependents claim 22, Toepke teaches: wherein the industrial portable device is configured to receive the help content through an internet connection. (Toepke – [0029])
Regarding dependents claim 27, Toepke teaches: wherein the industrial portable device comprises a field communicator configured to send and receive communication signals to a field device in the plant. (Toepke – [0004])
Regarding dependents claim 28, Toepke does not explicitly teach: wherein the industrial portable device comprises an ammeter configured to be connected to and test a field device and/or bus in the plant.
However, Druck teaches: wherein the industrial portable device comprises an ammeter configured to be connected to and test a field device and/or bus in the plant. (Druck − [Electrical operations pdf page 43-44] For example show Channel 1 (CH1) set-up to measure a current with external loop power from a range +/1 55mA.)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Toepke and Druck, as each references teach compatible aspects related to handheld field maintenance tools with diagnostic functionalities. Toepke teaches a handheld field device for obtaining and displaying contextual information on handheld field device. Druck teach an intrinsically safe hand-held device for calibrating and measuring field devices. Adding the teaching of Druck provides attaching different modules for field device and would result in an expected improvement to Toepke. One of ordinary skill in the art would have been motivated to make these modification in order to improve providing help information for assisting a user in troubleshooting field device.
Regarding dependents claim 29, Toepke teaches: wherein the help server is configured to receive help content from an external server network outside of the plant computer network and to provide the received help content to the industrial portable device. (Toepke – [0029])
Regarding dependents claim 30, Toepke teaches: wherein help server is configured to provide the received help content to the industrial portable device automatically upon establishment of communication between the communication link of the industrial portable device and the network access point of the plant computer network. (Toepke – [0029])

Claims 3, 5, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Toepke and Druck as applied to claims 1-2, 4, 6-9, 12-14, 17-22, and 27-30 above, and further in view of Chen et al. (US PAT: 8,001,470; File. Date: Apr. 9, 2007 hereinafter "Chen").
Regarding dependents claim 3, Toepke does not explicitly teach: wherein the processor is configured to provide content updates to the help application independently of the control application.
However, Chen teaches: wherein the processor is configured to provide content updates to the help application independently of the control application. (Chen − [Col. 5 lines 60-65] The help manager 140 can be configured to reconcile the local and online version of the vendor-generated help 145 on a specific help topic and links the relevant help content to the most up-to-date version when the user 108 has a corresponding network connection.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Toepke with Druck and Chen to include updates to help information to assist in troubleshooting a variety of different electrical equipment.
Regarding dependents claim 5, Toepke teaches: wherein the processor is configured to provide content updates to the help application relative to use of each of the control application and the another control application independently of each of the control application and the another control application.
However, Chen teaches: wherein the processor is configured to provide content updates to the help application relative to use of each of the control application and the another control application independently of each of the control application and the another control application. (Chen − [Col. 2 lines 26-32] For example, according to one configuration, the help manager automatically updates the information displayed in the help window depending on the user's current activity such that the help window displays help information and/or updates a set of displayed links to help information associated with the currently selected tool or function.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Toepke with Druck and Chen to include updates to help information to assist in troubleshooting a variety of different electrical equipment.
Regarding dependents claim 11, Toepke does not explicitly teach: wherein the processor is configured to provide content updates to the help application independently of the control application.
However, Chen teaches: wherein the processor is configured to provide content updates to the help application independently of the control application. (Chen − [Col. 5 lines 60-65] The help manager 140 can be configured to reconcile the local and online version of the vendor-generated help 145 on a specific help topic and links the relevant help content to the most up-to-date version when the user 108 has a corresponding network connection.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Toepke with Druck and Chen to include updates to help information to assist in troubleshooting a variety of different electrical equipment.
Regarding dependents claim 23, Toepke does not explicitly teach: wherein the industrial portable device includes a browser application configured to display the help content from html format.
However, Chen teaches: wherein the industrial portable device includes a browser application configured to display the help content from html format. (Chen – [Col. 11 lines 63-65] In one embodiment, the user 108 can click on the selectable links for viewing help information in the help window 121 or a separate display application such as a browser.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Toepke with Druck and Chen to include updates to help information to assist in troubleshooting a variety of different electrical equipment.

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Toepke, Druck and Chen as applied to claims 1-9, 12-14, 17-23, and 27-30  above, and further in view of Salinas (US PGPUB: 20080072139; File. Date: Aug. 17, 2007 hereinafter "Salinas").
Regarding dependents claim 15, Toepke does not explicitly teaches: wherein the help application dynamically alters the display format of the content based on the size and/or type of electronic display.
However, Salinas teaches: wherein the help application dynamically alters the display format of the content based on the size and/or type of electronic display. (Salinas − [0002] This invention relates to computer-implemented systems and methods for converting existing webpages to webpages that can be displayed on both mobile devices with miniature size screens and computers with full size screens, and in particular, methods and systems for selecting, arranging, and/or adapting existing content, substituting existing representations of such content with images, pictures, iconographics, abbreviations and/or symbols, and supplementing existing content with additional content, links or other coding.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Toepke with Druck, Chen and Salinas to include updates to help information to assist in troubleshooting a variety of different electrical equipment.
Regarding dependents claim 25, Toepke does not explicitly teach: wherein the help content is formatted to dynamically resize depending on the size and/or type of electronic display on the industrial portable device.
However, Salinas teaches: wherein the help content is formatted to dynamically resize depending on the size and/or type of electronic display on the industrial portable device. (Salinas − [0002] This invention relates to computer-implemented systems and methods for converting existing webpages to webpages that can be displayed on both mobile devices with miniature size screens and computers with full size screens, and in particular, methods and systems for selecting, arranging, and/or adapting existing content, substituting existing representations of such content with images, pictures, iconographics, abbreviations and/or symbols, and supplementing existing content with additional content, links or other coding.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Toepke with Druck, Chen and Salinas to include updates to help information to assist in troubleshooting a variety of different electrical equipment.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Toepke, Druck and Chen, Salinas as applied to claims 1-15, 17-23, and 27-30  above, and further in view of Richardson (US PGPUB: 20130174017; File. Date: Jul. 6, 2012 hereinafter "Richardson").
Regarding dependents claim 16, Toepke does not explicitly teach: wherein the help application formats the content in HTML5.
However, Richardson teaches: wherein the help application formats the content in HTML5. (Richardson − [0040] Documents in ePUB2, ePUB3, XML, and HTML format are all based on structured markup languages, therefore can be readily converted to HTML5 format for the eReading browser applications.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Toepke with Druck, Chen, Salinas and Richardson to include updates to help information to assist in troubleshooting a variety of different electrical equipment.
Regarding dependents claim 24, Toepke teaches: wherein the help server provides the help content (Toepke – [0029])
Toepke does not explicitly teach: help content in html5 format
However, Richardson teaches: help content in html5 format (Richardson – [0040] Documents in ePUB2, ePUB3, XML, and HTML format are all based on structured markup languages, therefore can be readily converted to HTML5 format for the eReading browser applications.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Toepke with Druck, Chen, Salinas and Richardson to include updates to help information to assist in troubleshooting a variety of different electrical equipment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177